Luke, J.
The defendant was convicted of violating the prohibition statute. He assigns error upon the overruling of his motion' for a new trial. His insistence is that the court erred in charging the jury as follows, to wit: “You áre the judges of the law and facts, but are judges of the law only in the sense as it is construed and given you in charge by the court.” It was contended that this was error because “it makes the jury judge only of the facts, and takes away from the defendant his right to have the law of his case construed and passed upon by the jury.” The charge of the court was full and fair, and the excerpt complained of was not error. Park’s Penal Code, § 1059, and citations. The court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworih, J., concur.